Citation Nr: 1418751	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  07-27 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right ankle strain.

2.  Entitlement to a rating higher than 10 percent for left ankle strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1973 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, the Board remanded the case for further development.

In a March 2013 decision, the Board denied the two claims on appeal.  The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an order dated in September 2013, the Court granted a Joint Motion for Remand, vacated the Board's decision, and remanded the matter for readjudication consistent with the Joint Motion. 

The appeal is REMANDED to the RO.


REMAND

In the joint motion granted by the Court, the parties agreed that the Board did not provide an adequate statement of reasons and bases in considering the Veteran's additional limitation of motion of his ankles as a result of pain, pursuant to DeLuca v. Brown.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

In order to comply with the Court's order, the case is REMANDED for the following action.




1.  Afford the Veteran a VA examination to determine the current level of impairment due to the service-connected right and left ankle strains.  

The VA examiner is asked to describe:

Ranges of motion in degrees of dorsiflexion and plantar flexion and after repetitive movement. 

Objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with either ankle. 

Any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination, in terms of degrees of additional limitation of motion. 

Any functional loss due to pain during flare-ups or with repeated use and to the extent possible, express such additional functional loss in terms of additional degrees of limited motion. 

The Veteran's file must be available to the VA examiner for review.

2.  After the development has been completed, adjudicate the claims for increase for the right and left ankle strains.  If  any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



